 1
                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     SAMY E. CASSIS, et al.,                    CASE NO. SA CV 17-0148-DOC (KESx)
11
12               Plaintiffs,
13                                              FINDINGS OF FACT AND
           vs.                                  CONCLUSIONS OF LAW
14
15 SUN LIFE ASSURANCE COMPANY OF
16 CANADA (U.S.), et al.,
17               Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                            1
1
     I.     INTRODUCTION
2
            This case arises out of a disagreement about the calculation methodology of a death
3
     benefit provision contained in an annuity contract issued by Defendant Sun Life Assurance
4
     Company of Canada (U.S.), now known as Delaware Life Insurance Company
5
     (“Defendant” or “the Company” or “Delaware Life”), to Plaintiffs Samy E. Cassis and
6
     Gehane F. Cassis (collectively, “Plaintiffs”) on July 6, 1998.
7
            As a result of this dispute about the proper interpretation of the annuity contract’s
8
     death benefit provision, Plaintiffs filed an action against Defendant in the Superior Court
9
     of California, County of Orange on December 23, 2016. See Complaint (“Compl.”) (Dkt.
10
     1-1). Plaintiffs’ Complaint asserted eight claims: (1) declaratory relief; (2) breach of
11
     contract; (3) breach of covenant of good faith and fair dealing (tort) [sic]; (4) money had
12
     and received; (5) conversion; (6) intentional misrepresentation; (7) negligent
13
     misrepresentation; and (8) violation of California Business & Professions Code § 17200.
14
     See Compl. ¶¶ 34-91. On January 27, 2017, Defendant removed the action to this Court.
15
     Notice of Removal (Dkt. 1).
16
            On November 14, 2017, Delaware Life filed a Motion for Summary Judgment on
17
     all claims in the Complaint. By order issued on January 18, 2018, granting in part and
18
     denying in part Defendant’s Motion for Summary Judgment (Dkt. 68), the Court found
19
     that Plaintiffs’ claims for breach of the covenant of good faith and fair dealing (third cause
20
     of action), money had and received (fourth cause of action), conversion (fifth cause of
21
     action), intentional misrepresentation (sixth cause of action) and negligent
22
     misrepresentation (seventh cause of action), and violation of California Business &
23
     Professions Code § 17200 (eighth cause of action) were barred by the applicable statute of
24
     limitations. The Court further found that Plaintiffs’ second cause of action for breach of
25
     contract was not yet ripe, and that the Court therefore lacked subject matter jurisdiction to
26
     adjudicate that claim. Finally, the Court found that Plaintiffs’ first cause of action for
27
     declaratory relief was not barred by the statute of limitations, but that summary judgment
28
                                                    2
 1 was nonetheless precluded by the fact that a genuine dispute of material fact existed about
 2 the terms of the applicable death benefit provision, which prevented the Court from
 3 reaching the merits of the parties’ arguments about the proper interpretation of the
 4 provision.
 5         Following the Court’s summary judgement ruling, the only claim remaining in the
 6 action is Plaintiffs’ first cause of action for declaratory relief. The issue on Plaintiffs’ claim
 7 for declaratory relief is “[w]hether the death benefit language in the annuity contract
 8 should be interpreted such that the withdrawal amount stops accruing interest when the
 9 purchase payment doubles (Plaintiffs’ interpretation) or conversely, whether the purchase
10 payment and withdrawal amounts each accrue interest independently, until each of those
11 respective amounts doubles (Defendant’s interpretation).” Resolving this actual
12 controversy about the interpretation of the death benefit provision requires the Court to (1)
13 decide what the contract language is for the death benefit of an annuity contract that
14 Plaintiffs purchased for about $200,000 from Defendant in June 1998 (i.e., establish the
15 applicable terms of the contract); and (2) interpret the language of that death benefit
16 provision and determine the meaning of the 5% Accumulation Provision.
17         Plaintiffs filed their trial brief (Dkt. 86) on March 9, 2018, and Defendant filed its
18 trial brief on March 12, 2018 (Dkt. 90). On March 19, 2018, Plaintiffs filed an opposition
19 to Defendant’s trial brief (Dkt. 93), and Defendant then filed a responsive trial brief (Dkt.
20 95) on March 26, 2018. On April 9, 2018 the Court held a hearing that constituted trial of
21 Plaintiffs’ sole remaining claim for relief. Having considered all the evidence presented by
22 the parties and the written submissions from both sides, the Court makes the following
23 findings of fact and reaches the following conclusions of law pursuant to Rule 52 of the
24 Federal Rules of Civil Procedure. To the extent that any findings of fact are included in the
25 Conclusions of Law section, they shall be deemed findings of fact, and to the extent that
26 any conclusions of law are included in the Findings of Fact section, they shall be deemed
27 conclusions of law.
28
                                                    3
 1 II.      FINDINGS OF FACT1
 2          A. Plaintiffs Purchase Annuity in 1998 and Later Make Partial Withdrawals
 3 1.      On or about June 29, 1998, Plaintiffs decided to transfer $200,000 from their mutual
 4         funds to a tax deferred annuity sold and operated by Defendant. To do so, Plaintiffs
 5         filled out an MFS Regatta Gold Participant Application, which named each of the
 6         Plaintiffs as co-annuitants in a joint tenancy with the right of survivorship. Plaintiffs
 7         paid $199,817.50 (“Purchase Payment”) from their existing mutual funds (after costs)
 8         to purchase the annuity, called the MFS Regatta Gold Variable And Fixed Annuity
 9         Sun Life Of Canada (U.S.) Variable Account F (“Annuity” or “Annuity Contract”).
10         Cassis Decl. ¶ 2; Ex. 1.
11 2.      At the same time, Plaintiffs filled out and signed a Change of Investment Request
12         document, which states that Plaintiffs wanted to buy the Annuity for the following
13         reasons: (1) obtain tax-deferred growth on their investments to supplement their
14         retirement income; (2) have a guaranteed death benefit; and (3) minimize Plaintiffs’
15         taxable income on their investments. Cassis Decl. ¶ 3; Ex. 2. At about the same time
16         on or about June 29, 1998, Ronald Grigsby, of Washington Mutual Financial
17         Services, Inc. (acting as agent for Sun Life of Canada (U.S.)) filled out and executed
18         a Change Of Investment Request to transfer $200,000 from Plaintiffs’ Oppenheimer
19         Mutual Funds to their Annuity set for June 30, 1998. Cassis Decl. ¶ 3; Ex. 2.
20 3.      In connection with this Annuity purchase, Plaintiffs and Mr. Rigsby also executed an
21         Explanation of Your Investment, which states at Item 10 that Plaintiffs “received a
22         prospectus on the investment” and that “the terms of [the] annuity investment are
23         governed by an annuity contract.” Ex. 3.
24 4.      However, despite this acknowledgement, Samy Cassis claims that Plaintiffs never
25
26   1
    To the extent the Court relies on evidence to which the parties have objected, the Court has
27 unnecessaryand
   considered      overruled those objections. As to any remaining objections, the Court finds it
               to rule on them because the Court does not rely on the disputed evidence.
28
                                                     4
 1          received the prospectus. Cassis Decl. ¶ 4.
 2 5.       The Annuity Contract became effective on July 6, 1998, and has remained in force
 3          since then. The Annuity had a commencement date of October 1, 2060. The Annuity
 4          has Certificate Number 7700104111 and Contract Number 507707700104111. See
 5          Cassis Decl. ¶ 6; Final Pre-Trial Conference Order at 5 (listing admitted facts).
 6 6.       The Annuity is a flexible premium payment product, which means that the
 7          Participant may continue to periodically pay funds into the contract, or periodically
 8          withdraw funds from the product, for as long as the contract remains in force.
 9 7.       On or about May 17, 2007, Plaintiffs withdrew $200,000 (a “partial withdrawal”)
10          from the Annuity. Cassis Decl. ¶ 8; Ex. 6.
11 8.       On or about April 16, 2009, Plaintiffs withdrew $7,000 from the Annuity. Cassis
12          Decl. ¶ 9; Ex. 7.
13 9.       A dispute then arose between the parties as to the 5 % Accumulation provision,
14          which is one of the alternative death benefit calculations under Plaintiffs’ contract.
15          See Cassis Decl. ¶¶ 10–25.
16 10. If Plaintiffs had known that the death benefit promised to them by Mr. Rigsby in June
17          1998 would be diminished, and potentially even completely depleted, as a result of
18          making the two withdrawals, they never would have purchased the Annuity. Cassis
19          Decl. ¶ 26.
20           B. Establishing the Terms of the Contract Purchased in 1998
21 11. Defendant asserts that it issued the original annuity Certificate with the terms of the
22          death benefit provision to Plaintiffs at the time of sale in 1998. Plaintiffs claim they
23          never received it. Neither party has a copy of the original—it is lost2—and thus the
24
25      2
         Defendant claims that its customary practice and procedure is to issue the original Certificate
   to the Participant upon approval of the application and receipt of the initial purchase payment.
26 Koutsis Decl. ¶ 14. The company does not retain the original Certificate or maintain photocopies
   of the original Certificate. Crowley Decl. ¶¶ 21–22; Koutsis Decl. ¶ 14. Instead, it maintains the
27 contract information electronically, and can create a duplicate or “specimen” Certificate at any
28 time after issue. Crowley Decl. ¶ 22; Koutsis Decl. ¶ 14.
                                                      5
 1          Court must look to other evidence to determine the language of the death benefit
 2          provision in the Annuity Contract between Plaintiffs and Defendant. See Fed. R.
 3          Evid. 1004.
 4 12. Before the Court is the specimen Certificate (“2015 Certificate”) generated in 2015
 5          by Defendant at Plaintiffs’ request. Ex. 32. The 2015 Certificate contains all terms,
 6          conditions and provisions of the original, together with all endorsements current as of
 7          the date of printing. See Ex. 32. Courts have turned to specimens to establish
 8          insurance policy terms when the original policies have been lost.
 9 13. Other evidence before the Court includes the Flexible Payment Deferred
10          Combination Variable and Fixed Group Annuity Contract Nonparticipating no. 0001-
11          076784 issued to MFS Regatta Insurance Trust (“Group Contract”), under which the
12          Certificate was issued, the May 1, 1998 Prospectus given to Plaintiffs at time of sale,3
13          and the documents attached by the company to its 1994 annual Securities and
14          Exchange Commission registration statement amendment filing, which included the
15          Contract, the Certificate, and the November 1, 1994 Prospectus. The language
16          describing the Amount of Death Benefit, which is the subject of the Court’s analysis,
17          is the same across all these documents, as explained below.
18 14. On September 20, 1994, Sun Life Assurance Company of Canada (U.S.) filed an N-4
19          Amendment to Registration Statement with the United States Securities and
20          Exchange Commission (“SEC”) that pertained to its Flexible Payment Deferred
21          Combination Variable and Fixed Annuity, branded Regatta Gold.4 See Ex. 41. The
22          Form N-4 filing included the Prospectus, the Contract issued to MFS Regatta
23
        3
24         Plaintiff Samy Cassis claims he did not receive the 1998 Prospectus, yet both he and his wife,
     Gehane, acknowledged receipt of the Prospectus on both their 1998 Application and on their 1998
25   COI. Ex. 2; Ex. 31; Ex. 33. Plaintiffs’ written acknowledgment of receipt at time of sale carries
     more weight than their recollection 20 years later in their role as Plaintiffs in a lawsuit.
26       4
           Annual registration statement amendments are required to be filed with the SEC because
     Regatta Gold contains a variable investment component, and is therefore a security. By SEC order,
27   this Registration Statement amendment became effective on November 1, 1994. See Ex. 41 at
28   DL003942.

                                                      6
 1          Insurance Trust, and a specimen of the Certificate that is issued to the participant
 2          purchaser with an individualized Specifications page. Ex. 41. As shown by this N-4
 3          filing, the description of the 5% Accumulation calculation is consistent across the
 4          Certificate, Group Contract and Prospectus. See Ex. 41 at DL003970, DL004068,
 5          DL004095.
 6 15. On June 19, 2015, Plaintiffs requested a copy of the Certificate from Defendant, and
 7          Defendant generated and provided them a specimen Certificate. See Koutsis Decl. ¶
 8          16; Ex. 32. Plaintiffs argue the Specimen Certificate they received cannot describe
 9          the original terms and conditions relative to the contract or its death benefit
10          provisions because it contains post-issue endorsements. The Court rejects this
11          argument, because the endorsements are included to reflect all current contract terms,
12          and in any case the endorsements are unrelated to the death benefit provision at issue.
13          Moreover, the 5% Accumulation calculation provision in the Specimen Certificate
14          produced in 2015 is identical to that in the Group Contract. See Ex. 32; Ex. 40.
15 16. While Plaintiffs argue that the Specimen Certificate is “not the contract,” Plaintiffs
16          offered no other document in existence at the time of purchase containing different
17          terms.5
18 17. Because the death benefit provision language is identical in the 1998 prospectus, the
19          Specimen Certificate generated from Defendant’s company records, and the Group
20          Contract under which the Certificate issued, the Court finds that that language
21          constitutes the terms of the Contract between Plaintiffs and Defendant.6 Compare Ex.
22          32 at DL000833; Ex. 33 at DL00126; Ex. 40 at DL003929. The specific contractual
23
24      5
            Plaintiffs at one point suggest that the terms of their annuity should be deemed to be those
25 found in the post-issue prospectuses of 2009, 2012, and 2016. However, those prospectuses were
     not in effect at the time of sale, because they post-date the sale. The 1998 prospectus, which was
26 in effect at the time of sale, contains 5% Accumulation language identical to the Contract.
        6
            The court finds these documents reliable and authentic (i.e. what Defendant claims them to
27 be). Plaintiff has not offered any evidence suggesting otherwise.
28     (footnote continued)

                                                        7
 1          terms that are relevant to the Court’s decision are described below.
 2            C. Relevant Terms of the Contract7
 3 18. The Certificate provides an account value, funded by Purchase Payments, and carries
 4          a death benefit.
 5 19. The account continues “during the lifetime of the Annuitant until the Annuity
 6          Commencement Date or until the Participant’s Account is surrendered.”
 7 20. The Annuity Commencement Date (“ACD”) is October 1, 2060.
 8 21. At any time prior to the ACD, the Participant may elect to receive a cash withdrawal
 9          payment from the Company.
10 22. The Participant “may request a full surrender or a partial withdrawal.”
11 23. The Certificate states, “If the Annuitant dies while the contract and this certificate are
12          in effect, and before the Annuity Commencement Date, the Company, upon receipt
13          of Due Proof of Death of the Annuitant, will pay a death benefit to the Beneficiary in
14          accordance with this Death Benefit provision.”
15 24. The Certificate further provides: “If the Annuitant was less than 86 on the Date of
16          Coverage, the death benefit is determined as of the effective date or deemed effective
17          date of the death benefit election and is equal to the greatest of (a) the Participant’s
18          Account Value for the Valuation Period during which the death benefit election is
19          effective or is deemed to become effective; (b) subject to the conditions set forth in
20          the next paragraph, the excess of (i) the sum of all Purchase Payments made under
21          the certificate over (ii) the sum of all partial withdrawals; (c) the Participant’s
22          Account Value on the Seven Year Anniversary immediately preceding the date the
23          death benefit election is effective or is deemed to become effective, adjusted for any
24
25
        7
            Based on the evidence presented, the Court finds that these are the terms of the death benefit
26 provision of the annuity purchased by Plaintiffs. However, the Court notes that even if the exact
     language was instead the language used in the more recent prospectuses cited by Plaintiffs, the
27 Court’s interpretation of the death benefit provision (as explained below, in the Conclusions of
28 Law), would be the same.
                                                        8
 1          subsequent Purchase Payments and partial withdrawals and charges made between
 2          the immediately preceding Seven Year Anniversary and the date the death benefit
 3          election is effective or is deemed to be effective; or (d) the amount that would have
 4          been payable in the event of a full surrender of the Participant’s Account on the date
 5          the death benefit election is effective or is deemed to be effective.”
 6 25. The 5% Accumulation provision of the Death Benefit Provision explains how the
 7          Option (b) Death Benefit is calculated: “For the purpose of calculating the amount
 8          due under (b) in the preceding paragraph, the following conditions will apply: i) until
 9          the first day of the month following the Annuitant’s 80th birthday, each Purchase
10          Payment and each partial withdrawal will accumulate daily at a rate equivalent to 5%
11          per year; ii) no such accumulation will apply to a Purchase Payment or a partial
12          withdrawal once that Purchase Payment or partial withdrawal has, as a result of such
13          accumulation, grown to double its original amount.”
14 26. The dispute in this case concerns the proper interpretation of only this last paragraph,
15          the 5% Accumulation provision.
16
     III.     CONCLUSIONS OF LAW
17
     27. Under their cause of action for declaratory relief, Plaintiffs seek a judicial declaration
18
            that their interpretation of the 5% Accumulation provision, rather than Defendant’s
19
            interpretation, is the proper one.8 Plaintiffs argue that once either the Purchase
20
            Payment doubles or a partial withdrawal doubles in accordance with the
21
            Accumulation provision, interest accumulation on all payments and withdrawals
22
            stops and the death benefit becomes fixed. As a result, Plaintiffs claim that their
23
            death benefit became fixed at $132,360 on September 6, 2012, when the Purchase
24
            Payment had doubled under the Accumulation Provision.
25
26
        8
            To the extent that Plaintiffs claim in their briefs that Defendant violated certain state or
27 federal laws, those claims are not currently before the court; many of them failed at summary
28 judgment as a result of the relevant statutes of limitations.
                                                          9
 1 28. In contrast, Defendant argues that, under the contractual language, interest stops
 2       accumulating only on the specific payments or withdrawals that have doubled, but
 3       continues accumulating on all other payments and withdrawals that have not yet
 4       doubled in amount, such that the interest on Plaintiffs’ partial withdrawals continued
 5       to accumulate even after the Purchase Payment had doubled and stopped
 6       accumulating interest.
 7 29. Having established the relevant language of the death benefit provision, the Court
 8       now turns to interpreting that contractual language.
 9 30. Contract interpretation is a question of law, and an annuity contract is interpreted
10       according to ordinary rules of contract interpretation. See Cal. Civ. Code § 1638;
11       Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18–19 (1995); Gutowitz v.
12       Transamerica Life Ins. Co., 126 F. Supp. 3d 1128, 1136 (C.D. Cal. 2015). The plain
13       meaning of the contract provisions determines the mutual intention of the parties.
14       Cal. Civ. Code § 1639; Connick v. Teachers Ins. And Annuity Assn. of America, 784
15       F.2d 1018, 1020 (9th Cir. 1986). Contract terms are to be read in a popular sense.
16       Connick, 784 F.2d at 1020.
17 31. Language that is clear and explicit governs, and must be given effect. Cal. Civ. Code
18       § 1638.
19 32. However, when a court concludes that contract language is ambiguous, it examines
20       whether a finding of coverage is consistent with the objectively reasonable
21       expectations of the insured.
22 33. Ambiguity may only be found when contract language is not clear, and when the
23       language is subject to two or more constructions that are equally reasonable. See
24       Connick, 784 F.2d at 1020; Gutowitz, 126 F. Supp. 3d at 1136–37; Pacific Marine; 
25       Baker v. Nat’l Interstate Ins. Co., 180 Cal. App. 4th 1319, 1327–28 (2009); La Jolla
26       Beach & Tennis Club v. Industrial Indemnity Co., 9 Cal. 4th 27, 37 (1994). Even
27       then, with the aim of effecting the parties’ intentions, the court must look to the four
28
                                                 10
 1        corners of the contract and consider the language in the context of the whole. See
 2        Rydstrom v. Fed. Ins. Co., 263 F. Supp. 3d 868, 876–77 (C.D. Cal. 2017).
 3 34. When ambiguity remains after the reasonable expectations test is applied, the court
 4        strictly construes the ambiguous policy language against the insurer and in favor of
 5        coverage for the insured, without rewriting the policy to include risk not
 6        contemplated. See Gutowitz, 126 F. Supp. 3d at 1136–37. Any ambiguous or
 7        uncertain contract terms must be interpreted in the sense in which the promisor
 8        believed, at the time when made, the promisee understood them. Cal. Civ. Code §
 9        1649; Gutowitz, 126 F. Supp. 3d at 1136.
10 35. Plaintiffs argue that the contract is ambiguous in part because there is no certainty
11        about what the contract actually says (because, according to Plaintiffs, they never
12        received the contract and the original Certificate is lost). However, the Court already
13        addressed in the Findings of Fact section what the terms of the contract are, and thus
14        in interpreting those terms focuses on whether the meaning of those established terms
15        is ambiguous.
16 36. As explained below, the Court finds that the language of the 5% Accumulation
17        provision is clear and unambiguous, and that under the plain meaning of that
18        language, each Purchase Payment and each partial withdrawal accrues interest at 5%,
19        independently, until each payment or withdrawal doubles.
20 37. The 5% Accumulation provision starts with Section (i), which states that “each
21        Purchase Payment and each partial withdrawal will accumulate daily at a rate
22        equivalent to 5% per year.” Repetition of the word “each” to introduce both purchase
23        payments and partial withdrawals demonstrates that each payment and each
24        withdrawal is considered independently. Plaintiffs made one Purchase Payment and
25        two partial withdrawals. Each of the three transactions is independently subject to the
26        5% Accumulation provision. Plaintiffs’ Purchase Payment and two partial
27        withdrawals each accumulate daily at a rate equivalent to 5% per year.
28
                                                  11
 1 38. Section (ii) then stops the accumulation on each Purchase Payment and each partial
 2       withdrawal when it doubles: “no such accumulation will apply to a Purchase
 3       Payment or partial withdrawal once that Purchase Payment or partial withdrawal has,
 4       as a result of such accumulation, grown to double its amount.” The words “Purchase
 5       Payment or partial withdrawal” are repeated, and the word “that” is used before the
 6       second instance of those words to refer back to whichever Purchase Payment or
 7       partial withdrawal is at issue. Thus, the phrase “grown to double its amount” applies
 8       to each Purchase Payment and each partial withdrawal. The 5% accumulation on
 9       each Purchase Payment stops when that Purchase Payment has grown to double its
10       amount. Likewise, the 5% accumulation on each partial withdrawal stops when that
11       partial withdrawal has grown to double its amount.
12 39. Plaintiffs’ contrary interpretation, that accumulation on all payments and withdrawals
13       stops once the Purchase Payment doubles, contradicts the plain meaning of the
14       contractual language. Specifically, Plaintiffs contend that under Section (ii), the 5%
15       accumulation on their partial withdrawals stopped when the Purchase Payment
16       doubled on September 16, 2012. In effect, Plaintiffs seek to add a condition that
17       “freezes” or “waives” any further accumulation of interest on the withdrawals. The
18       Contract contains no such condition. Under the terms of the Accumulation provision,
19       “each Purchase Payment and each partial withdrawal will accumulate daily at a rate
20       equivalent to 5% per year,” but interest accumulation stops “once that Purchase
21       Payment or partial withdrawal has . . . grown to double its original amount.”
22       Plaintiffs’ proposed interpretation would have the Court substitute the words “either
23       the” for “that” so as to stop interest accumulation “once either the Purchase Payment
24       or partial withdrawal has . . . grown to double its amount.” Because Plaintiffs’
25       interpretation completely changes the plain meaning of the clause, it must be
26       rejected. The 5% interest accumulation continues on each partial withdrawal until
27       that partial withdrawal amount has doubled.
28
                                                 12
 1 40. Defendant’s interpretation is consistent with the Contract’s intent. The 5%
 2        accumulation calculation method must apply equally and equitably to each Purchase
 3        Payment and each partial withdrawal when calculating Option (b)’s death benefit
 4        amount. Plaintiffs’ construction of the 5% Accumulation calculation provision is not
 5        “equally reasonable”; it is unreasonable and contrary to both economic sense and the
 6        purpose of the Contract as a whole. In particular, Plaintiffs’ claim that they can
 7        effectively “lock in” a permanent death benefit amount despite later withdrawing
 8        over 96% of their account value would result in a windfall. Conversely, if Plaintiffs
 9        had made additional purchase payments later on, under their theory those payments
10        would not accrue interest after the original purchase payment doubled, which would
11        be unfair to Plaintiffs.
12 41. In addition, Plaintiffs’ brief argument that the calculation methodology described by
13        the plain terms of the death benefit provision cannot be enforced against Plaintiffs is
14        unavailing, because the only case Plaintiffs cite involves an inconspicuous exclusion
15        of automobile liability coverage. The language at issue here involves the calculation
16        of a benefit, not the exclusion of coverage under an insurance contract.
17 42. Taken in the context of the whole Contract, Option (b)’s 5% Accumulation
18        calculation is only one of four possible death benefit values, if and when a death
19        benefit becomes due and payable. The amount of the death benefit payable is
20        whichever value is greatest at the time of the second annuitant’s death.
21 43. Plaintiffs chose to withdraw a substantial portion of their account value, and
22        depending on their future conduct (additional payments and withdrawals), market
23        forces (impacting investment performance of the variable subaccounts) and mortality
24        (governing time of calculation), it is possible that the greatest death benefit value for
25        Plaintiffs may be one of the other three options.
26
27
28
                                                   13
1 IV.     CONCLUSION
2         For the reasons explained above, the Court HOLDS that Defendant’s interpretation
3 of the Annuity’s death benefit provision is unambiguously correct. Contrary to Plaintiffs’
4 assertion, accumulation did not stop on the withdrawals once the Purchase Payment
5 doubled. Defendant shall submit a proposed judgment on or before April 5, 2019.
6
7
8
9 DATED: March 29, 2019                             _________________________________
                                                    DAVID O. CARTER
10
                                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               14
